Exhibit 10.8

Amended and Restated Hortonworks, Inc.

Non-Employee Director Compensation Policy

Purpose

The purpose of this Non -Employee Director Compensation Policy (the “Policy”) of
Hortonworks, Inc., a Delaware corporation (the “Company”), is to provide a total
compensation package that enables the Company to attract and retain, on a
long-term basis, high-caliber directors who are not employees or officers of the
Company or its subsidiaries (“Outside Directors”). In furtherance of the purpose
stated above, all Outside Directors shall be paid compensation for services
provided to the Company as set forth below.

 

I.

Cash Retainers

 

  (a)

Annual Retainer for Board Membership: $30,000 for general availability and
participation in meetings and conference calls of our Board of Directors.

 

  (b)

Additional Retainers for Committee Membership:

 

                        

Audit Committee Chair:

   $ 15,000  

Audit Committee member:

   $ 7,500  

Compensation Committee Chair:

   $ 10,000  

Compensation Committee member:

   $ 5,000  

Nominating and Corporate Governance Committee Chair:

   $ 10,000  

Nominating and Corporate Governance Committee member:

   $ 5,000  

 

II.

Equity Retainers

All grants of equity retainer awards to Outside Directors pursuant to this
Policy will be automatic and nondiscretionary and will be made in accordance
with the following provisions:

 

  (a)

Revisions. The Compensation Committee in its discretion may change and otherwise
revise the terms of awards to be granted under this Policy, including, without
limitation, the number of shares subject thereto, for awards of the same or
different type granted on or after the date the Compensation Committee
determines to make any such change or revision.

 

  (b)

Annual Equity Grant. Each Outside Director shall receive an annual equity grant
of restricted stock units under the Company’s Amended and Restated 2014 Stock
Option and Incentive Plan (the “2014 Plan”) having a Fair Market Value (as
defined in the 2014 Plan) of $175,000 as of the date of grant. The restricted
stock units shall vest in full on the anniversary of the date of grant, subject
to such director’s continued service as a director through the vesting date. The
restricted stock units shall vest in full upon the closing of a Sale Event (as
defined in the 2014 Plan).

All annual equity grants shall be made to Outside Directors that are
elected/re-elected at the Company’s annual meeting of stockholders on the date
of such annual meeting of stockholders. All equity grants under this Policy will
be made automatically in accordance with the terms of this Policy and the 2014
Plan, without the need for any additional corporate action by the Board or the
Compensation Committee of the Board.

 

III.

Expenses

The Company will reimburse all reasonable out-of-pocket expenses incurred by
Outside Directors in attending meetings of the Board or any Committee thereof.